Per Curiam.
If we assume, arguendo, that the plaintiff has standing, the limited issue properly before us is whether the trial court correctly found that there was no conduct that had or was reasonably likely to have the effect of unreasonably polluting, impairing or destroying the public trust in the air, water or other natural resources of the state within the meaning of General Statutes § 22a-19. This presents a question of fact that the trial court correctly resolved in favor of the defendants.
The judgment is affirmed.